IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
VS. NO. 19-CR-3113-JB

ROBERT PADILLA, a.k.a. “Fat Head,”
ROSE ANN ROMERO,

JOHNATHAN VIGIL, a.k.a. “Lil John,”
ROBERT HOCKMAN, a.k.a, “Tony,”
MARCOS RUIZ, a.k.a, “Mark,”

LUIS SANCHEZ, a.k.a, “Payaso,”
ASHLEY ROMERO,

TOMAS SANCHEY, a.k.a. “T.J.,”
AMANDA SILVA,

SERGIO VALDEZ,

GENEVIVE ATENCIO, and

JANAYA ATENCIO,

Defendant.

ORDER GRANTING EXTENSION AND RESCHEDULING HEARING

THIS MATTER comes before the Court on Defendant Luis Sanchez’s Stipulated Motion
for Extension of Time to File Rule 16 discovery Motions and to Continue Scheduled Motion
Hearing, [Doc. 213}. All Defendants joined this Motion and the Government did not oppose the
requested relief. The Court, being advised that the United States and all other parties to this case
do not oppose the extension, and being fully advised in the premises, finds that the Motion is

. well-taken and should be granted.

 
IT IS THEREFORE ORDERED that the Motion is GRANTED, and Defendants shall file
their Rule 16 Pretrial Motions no later than July 9, 204@ and the July 2, 2020 Diséovery

Motion hearing will be reset for the second week of August 2020 by the Court.

©

DISARICT COURT

 
